Citation Nr: 1027933	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-35 194	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
right great toe.

2.  Entitlement to service connection for recurrent epistaxis to 
include as due to herbicide exposure.

3.  Entitlement to service connection for myocardial infarction 
to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension to include 
as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1967 to September 1971, including service in the 
Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

On the claim of service connection for recurrent epistaxis, the 
claim was initially characterized as two separate claims, one for 
nose bleeding and one for nasal sores.  Based on the Veteran's 
description and the medical evidence of record, there is only one 
claim manifested by recurrent epistaxis and nasal sores.  
Therefore, the Board has recharacterized the issue accordingly.  

On the claim of service connection for myocardial infarction, in 
October 2009, in accordance with 38 U.S.C. § 1116, the Secretary 
of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions, including ischemic heart disease.  
Ischemic heart disease includes myocardial infarction, but does 
not include hypertension.  See Diseases Associated with Exposure 
to Certain Herbicide Agents, 75 Fed. Reg. 14,391 (March 25, 2010) 
(to be codified at 38 C.F.R. pt. 3).  As required by 38 U.S.C. 
§ 1116, the Department of Veterans Affairs (VA) will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Those regulations will take effect on that date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  

In November 2009, the Secretary of Veterans Affairs directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection, including for ischemic heart disease, based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  As the claim of service connection for myocardial 
infarction may be affected by these new presumptions, the Board 
must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of that claim will be resumed.  

The claim of service connection for a right knee disability 
secondary to the right great toe disability,  the claim for 
increase for diabetes mellitus, type II, and a new and material 
evidence claim for service connection for hearing loss and 
tinnitus have been raised by the record and are referred to 
the RO for appropriate action.  

The claims of service connection for recurrent epistaxis and for 
hypertension are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The claimed mechanism of injury to the right great toe is 
consistent with the circumstances and conditions of the Veteran's 
service.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
right great toe have been met.  38 U.S.C.A. §§ 1110, 1154(a), 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in 
March 2006 and in June 2006.  The Veteran was notified of the 
evidence needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  


Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
treatment records, VA records, and records from Aurora Denver 
Cardiology Associates and Torrance Memorial Hospital.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for osteoarthritis of the right great toe.  
However, as this decision grants service connection, the Veteran 
is not prejudiced by this omission.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran's DD- 214 shows that he had served in the Republic of 
Vietnam and was awarded the Combat Action Ribbon.  He served in 
the U.S. Navy aboard the USS Alamo, the USS Holmes County, and 
the USS Iredell County.  The latter ship was fired upon by the 
enemy at Cua Viet and was later awarded the Meritorious Unit 
Commendation Medal. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of injury to the right great 
toe. 

In a statement in April 2006, the Veteran stated that while on 
the USS Iredell County, he was assigned duties as an ammo passer 
and on a live fire drill in rough seas, a 40 mm ammo canister 
fell on his right great toe.  He was unable to leave his duty 
station to seek treatment and did not believe anything could be 
done, even if the toe was broken, so he never sought treatment in 
service.  He continued to have pain and in the 1980s sought 
treatment from an orthopedic surgeon.  

In a statement in April 2007, a VA health-care professional 
stated that the Veteran had chronic arthritis in the right great 
toe because of the in-service injury.



In May 2007, VA records show that the Veteran complained of pain 
in the right great toe since he dropped 60 pounds on his toe 
during the Vietnam war.  The diagnosis was right hallux limitus 
with arthritic bone spur of the right metatarsophalangeal joint, 
possible fracture in 1968.  X-rays showed osteoarthritis of the 
right first metatarsophalangeal joint, but no evidence of 
fracture.

In July 2010, the Veteran testified that his right great toe was 
injured when he was serving as an ammo passer during the firing 
of the 40 mm guns in rough seas.  He stated that an ammunition 
canister fell from the rack and landed on his toe and he was 
unable to seek treatment immediately and realized that not much 
could be done for the injury anyway.  He treated himself with ice 
and rest and never went to sick call.  Over the years, the pain 
in his toe had increased and his toe was now arthritic.  He wore 
shoes a size too big in order to prevent the seams from rubbing 
against the toe, and he stated that he walked with a limp from 
favoring the toe which was now causing give-way weakness in his 
right knee.

The evidence regarding the mechanism of injury to the right great 
toe is consistent with the conditions and circumstances of the 
Veteran's' service and his lay statements are competent and 
credible and sufficient to show an in-service occurrence.  In 
addition, a VA health-care professional attributed the current 
osteoarthritis of the right great toe to the in-service injury. 
Therefore, the Board finds that service connection for 
osteoarthritis of the right great toe is established. 


ORDER

Service connection for osteoarthritis of the right great toe is 
granted.





REMAND

On the claim of service connection for recurrent epistaxis, the 
record contains a statement by a VA health-care that the 
Veteran's symptoms may well be related to herbicide exposure in 
service.  As the record also shows that the Veteran is presumed 
to have been exposed to herbicides in service, the statement is 
sufficient to trigger the need for a VA examination.

On the claim of service connection for hypertension, a private 
physician stated that the physical hardship and psychological 
stresses associated with combat in Vietnam may have played a 
major role in the development of the Veteran's hypertension.  The 
statement is sufficient to meet the low threshold standard for a 
VA examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by 
an otolaryngologist to determine whether, 
in light of accepted medical principles 
and current medical literature, it is at 
least as likely as not that the recurrent 
epistaxis with nasal sores is due to 
exposure to herbicides in Vietnam. 

The examiner is also asked to address as 
possible etiologies that the Veteran has 
been prescribed inhaled insulin for his 
service-connected diabetes, and that he 
takes an aspirin every day because of a 
history of a myocardial infarction.





In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The Veteran's file should be made 
available to the examiner. 

2.  Afford the Veteran a VA examination by 
a cardiologist to determine whether, in 
light of accepted medical principles and 
current medical literature, it is at least 
as likely as not that the Veteran's 
current hypertension was caused by his 
service in Vietnam. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The Veteran's file should be made 
available to the examiner.

3.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
benefit sought remains denied, then 
provide the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


